CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETED
ASTERISKS [*], HAS BEEN OMITTED PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED BECAUSE IT IS BOTH (I) NOT MATERIAL and (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED




May 7, 2020
Christine Bellino
[*]


Dear Chris:
This will confirm that, effective May 1, you have agreed to occupy the position
of SVP of Finance and Accounting for Advanced Emissions Solutions, Inc.
("Company"). You will subsequently be appointed Chief Accounting Officer ("CAO")
on May 7, 2020. You will occupy the CAO position for a period of up to six (6)
months and will report to the Interim President and CEO.
Please review, sign, and return a copy of this letter via email to Lorraine
Lang, Vice President of Human Resources, at [*].
The specific terms of your position:
1.Compensation and Benefits
1.1
Your salary will be $260,000 annualized and payable in accordance with the
Company's normal payroll procedures and subject to applicable withholdings
("Base Salary"). You will participate in any benefit plans and programs offered
by the Company to similarly situated employees subject to eligibility
requirements under such plans and programs. The Company retains the right to
modify benefits and salary from time to time, as it deems necessary.

1.2
You will receive the Company's ADP Safe Harbor contribution of 3% of your
eligible earnings to your 401(k) account, generally made during the first
quarter following the close of the plan year (Jan. 1, 2020- Dec. 31, 2020).

1.3
You will be guaranteed a bonus under the Company's Short-Term Incentive Plan.
The bonus will be 40% of your Base Salary and will be prorated to match your
time employed with the Company. You must be actively employed in the CAO
position until being released by the Company without cause in order to be
eligible for the bonus.

2.Termination
2.1
For Cause. The Company may terminate your employment at any time for "cause,"
effective immediately upon written notice to you. As used in this Section 2,
"cause" shall be limited to;

a.Any act of fraud, dishonesty or embezzlement against the Company or any
customer, employee or vendor;
b.Refusal or failure by Employee to satisfactorily perform those duties which
have been reasonably requested or assigned; and/or
c.Any conduct which violates federal, state or local law or the Company's
policies and procedures.
2.2
Termination by Employee. You may, at your option, terminate employment upon
providing 30 days written notice to the Company. You agree to faithfully perform
your duties during the 30-day period, and further agree that you will only leave
during the notice period if the Company mutually consents to your departure.
Should you cease work at any time during the 30-day period, you will only be
paid through your last date of service. Should the Company, at its discretion,
waive any portion of the 30-day notice period and ask you to leave employment,
it will pay your salary through the end of the 30-day period and related
prorated portion of your short-Term Incentive Plan. Otherwise, there will be no
severance payment obligations with any termination initiated by you.






--------------------------------------------------------------------------------







2.3
There will be no severance payment obligation upon termination of your
employment.

3.Protection of Confidential Information
In the course of providing services to the Company, you have and will continue
to come into contact with many confidential affairs of the Company, its
affiliates, clients and partners, including without limitation information
relating to the Company's services, business plans, business acquisitions,
processes, research and development methods or techniques, training methods and
other operational methods or techniques, quality assurance procedures or
standards, operating procedures, files, plans, specifications, proposals,
drawings, charts, graphs, support data, trade secrets, future product concepts,
supplier lists, supplier information, purchasing methods or practices,
distribution and selling activities, consultants' reports, marketing and
engineering or other technical studies, maintenance records, employment or
personnel data, marketing data, strategies or techniques, financial reports,
budgets, projections, cost analyses, price lists, formulae and analyses,
employee lists, customer records, customer lists, customer source lists,
proprietary computer software, and internal notes and memoranda relating to any
of the foregoing (collectively,"Confidential Information"). During your
employment and subsequent to its termination for any reason, you agree you will
keep secret all Confidential Information, and not disclose same to anyone
outside of Company, either during or after your employment with Company, except
with Company's written consent; and you will not use such Confidential
information or materials containing or relating to Confidential Information, or
any Company matters, except during your employment, on the Company's behalf, as
directed by the Company. You further agree to deliver promptly to Company on the
date of termination of your employment, or at any time Company may so request,
all memoranda, notes, records, reports, and other documents (and all copies
thereof) relating to Company's and its affiliates' businesses which you may then
possess or have under your control.
3.1
You may have certain rights under the Defend Trade Secrets Act of 2016, Pub. L.
114-153. An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that: (A)
is made

(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. An individual who files a lawsuit for retaliation by
an employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual: (X) files any document containing the
trade secret under seal; and (Y) does not disclose the trade secret, except
pursuant to court order.
If you have any questions, feel free to contact me, Lorrie Lang, at [*]. We look
forward to you assisting the Company during this time period.
Sincerely,





--------------------------------------------------------------------------------







/s/ Lorraine Lang
 
 
 
 
Lorraine Lang
 
 
 
 
Vice President of Human Resources
 
 
AGREED TO AND ACCEPTED:
 
 
 
 
 
 
 
 
By:
/s/ Christine Bellino
 
 
 
 
Christine Bellino
 
 
 
 
Date May 7, 2020






